Citation Nr: 0516577	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits under Chapter 30, Title 38, 
United States Code (the Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1994.  He served in Southwest Asia during the Persian Gulf 
War and was awarded the Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which denied the veteran's claim for education 
benefits under the Montgomery GI Bill.  The May 2003 decision 
essentially determined that evidence requested from the 
veteran following receipt of his claim was not timely 
received.  The veteran disagreed with this decision and 
initiated the instant appeal.  The appeal was perfected by 
the veteran's timely submission of his substantive appeal (VA 
Form 9) in January 2004.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in February 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  


FINDINGS OF FACT

1.  The veteran's claim for benefits under the Montgomery GI 
Bill was received on May 30, 2002.

2.  The RO informed the veteran of the evidence needed to 
substantiate his claim in a letter mailed on June 17, 2002; 
the RO did not receive the requested information until over 
one year after that date.





CONCLUSION OF LAW

The veteran's claim for education benefits under Chapter 30, 
Title 38, United States Code was not timely filed.  
38 U.S.C.A. §§ 5101, 5103 (West 2002); 38 C.F.R. §§ 21.1032, 
21.7030, 21.7131 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks education benefits under the Montgomery GI 
Bill for reimbursement of expenses incurred in taking 
multiple Microsoft certification examinations between January 
and August 2001.  The RO denied the claim in May 2003 because 
information and evidence requested by the RO to complete the 
claim had not been timely submitted.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

However, after carefully reviewing the veteran's claim's file 
and education folder, the Board has determined that adequate 
evidence necessary to adjudicate the claim has already been 
submitted.  Specifically, resolution of the issue hinges on 
evidence which is already in the file, in particular various 
correspondence between the veteran and VA in the 200103 
period.  No amount of further development could add anything 
of significance to the evidentiary record.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is no reasonable possibility that 
any further assistance would aid the claimant in 
substantiating his claim].  Therefore, no benefit would flow 
to the veteran if the Board were to remand the case for VCAA 
compliance action.  Additional development by the Board would 
only serve to waste scarce VA resources and unnecessarily 
delay the ultimate adjudication of the veteran's claim.  

The Board hastens to add, however, that the veteran secured 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony to the undersigned VLJ at the 
February 2005 hearing.  See 38 C.F.R. § 3.103 (2004).  
Neither the veteran nor his representative have identified 
any additional evidence which would have a bearing on this 
case.

Pertinent Law and Regulations

Chapter 30 education benefits - time limits for the filing of 
claims

If a veteran's claim for benefits under the Montgomery GI 
Bill is incomplete, VA will notify the veteran of the 
evidence necessary to complete the claim.  If the evidence is 
not received within one year from the date of such 
notification, VA will not pay educational assistance by 
reason of that claim.  See 38 C.F.R. § 21.1032 (2004).

Commencing date of Chapter 30 benefits

If the veteran is seeking a second or subsequent award of 
educational assistance for the program of education the 
veteran or servicemember is pursuing, the effective date of 
the award of educational assistance is the later of-

(i) The date the educational institution certifies under 
paragraph (b) or (c) of this section; or

(ii) The effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later.

See 38 C.F.R. § 21.7131(a)(2) (2004).

Factual Background

The veteran took various Microsoft certification examinations 
between January and August 2001; he seeks reimbursement for 
expenses associated with these examinations under the 
Montgomery GI Bill.  The veteran testified at his February 
2005 hearing that he initially submitted his claim for 
benefits regarding these examinations in November 2001.  See 
hearing transcript at 5.  The veteran further testified that 
he informed VA of his new address at that time.  

Neither the veteran's education file nor his claims folder 
contains a November 2001 claim for education benefits or 
notice of a change of address.  The record does reflect that 
the veteran faxed a claim for education benefits to the RO on 
May 30, 2002.  The veteran's address is not listed on this 
correspondence.  In response to the veteran's claim, the RO 
forwarded him a letter on June 17, 2002 notifying him of the 
need to provide "[t]he name and address of the organization 
issuing the license or certificate;" the "cost of the 
test;" and a "statement authorizing release of your test 
results to VA."  The June 17, 2002 letter, which was sent to 
the veteran's former address, requested a response within 30 
days, and specifically stated that "[w]e may not consider 
information received more than one year after the date of 
this letter unless you show good cause why you couldn't send 
it earlier."

No response to this letter is included in the record until 
May 2003.  At that time, another application for educational 
benefits, VA Form 22-1990, was received, which included an 
updated address.  The fax address at the top of this form 
indicates that it was received by the RO on May 6, 2003.  The 
May 6, 2003 fax from the veteran did not include any of the 
three pieces of information requested in the RO's June 17, 
2002 letter.  

The RO sent an additional letter to the veteran, this time to 
his current address, on May 19, 2003.  This letter again 
requested the name and address of the organization issuing 
the license or certificate, the cost of the test(s), and a 
statement authorizing release of the veteran's test results 
to VA.  The veteran was further cautioned that "[i]f the 
evidence establishes that you are eligible, but we don't 
receive the evidence by June 17, 2003, which is one year from 
the date of our request, we can't pay benefits for any period 
earlier than the date we receive the evidence."

In response, the veteran faxed to the RO a listing of courses 
taken with associated costs on June 4, 2003.  This 
correspondence also listed the name of the testing agency as 
"The Academy" - no address was provided beyond indicating 
that such was located in Coconut Grove, Florida.  An 
authorization to release test results to VA (dated June 25, 
2003) was faxed to the RO on June 26, 2003, after the June 
17, 2003 deadline.

At the February 2005 hearing, the veteran argued that he 
initially submitted his request for reimbursement for his 
Microsoft courses in late 2001, at which time the veteran 
also contended that he informed VA of his new address.  The 
veteran maintains that his new address was also included in 
the May 2002 fax.  He further contends that he called the RO 
on multiple occasions to check on the status of his claim, 
and each time was told that his claim was still being 
processed.  The veteran also noted that he never received the 
RO's June 17, 2002 letter because it was sent to his old 
address.  He has indicated that he was not aware of the 
additional information needed to substantiate his claim until 
he received a second letter from the RO in May 2003.

Analysis 

The veteran seeks education benefits under the Montgomery GI 
Bill to reimburse him for expenses incurred in taking several 
Microsoft certification examinations between January and 
August 2001.  In essence, he contends that he timely 
submitted a claim for benefits and that he kept VA apprised 
of a change in his address.  

At the outset of its discussion, the Board observes that 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  
The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Once attached, clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992); see 
also  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

As noted above, available for review are both the veteran's 
VA claims folder and his education file.  The record reflects 
veteran submitted a claim for benefits under the Montgomery 
GI Bill in May 2002.  Although the veteran contends that he 
filed a claim in November 2001, there is no documentation of 
such in the record.  The earliest claim for education 
benefits for Microsoft certification examinations was 
received on May 30, 2002, as evidenced by a fax date stamp 
bearing that date.

As noted in the law and regulations section above, if a 
veteran's claim for benefits under the Montgomery GI Bill is 
incomplete, VA will notify the veteran of the evidence 
necessary to complete the claim.  See 38 C.F.R. § 20.1032 
(2004).  This was accomplished by the RO's June 17, 2002 
letter which asked that he provide "[t]he name and address 
of the organization issuing the license or certificate;" the 
"cost of the test;" and a "statement authorizing release 
of your test results to VA."  The regulations further 
provide that if the requested evidence is not received within 
one year from the date of such notification, VA will not pay 
educational assistance by reason of that claim.  Thus, in the 
instant case, the veteran had one year (or until June 17, 
2003) to respond to the RO's request.  Review of the record, 
however, reveals that the information requested by the RO was 
not provided until after that date.  

Although the veteran submitted the name of the organization 
that administered the examinations, the city in which such is 
located, and the cost of his examinations in a June 4, 2003 
fax to the RO (within one year of the June 17, 2002 letter), 
a statement from him authorizing release of his test results 
to VA was not received until June 26, 2003 (over one year), 
and the complete address of the testing agency has still not 
been received.  Thus, because the information requested by 
the RO was not received within a year of the June 17, 2002 
letter, no education benefits can be paid by reason of the 
veteran's May 30, 2002 claim.  See 38 C.F.R. § 21.1032 
(2004).

The veteran has blamed this delay on the fact that the RO's 
June 17, 2002 letter was mailed to his old address, and thus 
was not received by him in a timely manner.  
To the extent that the veteran changed his addresses without 
informing VA, it is well established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate substantiation of a claim.  
If he does not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

The veteran contends, however, that he informed VA of his new 
address in his alleged November 2001 claim, during various 
telephone conversations with RO personnel, and again in his 
May 30, 2002 fax.  However, a careful review of the record, 
including both the veteran's claims file and education file, 
does not reveal that the veteran notified VA of a change in 
his address prior to his submission in May 2003 of a VA Form 
22-1990 which included the new address.  There is no 
indication in the record of any communication with VA in 
November 2001, nor are is there of record any report of 
contact (VA Form 119) documenting a change of address during 
the time frame in question.  The veteran's May 2002 fax does 
not reveal any change of address notification; indeed, no 
address appears in the fax.  

Thus, the earliest the RO appears to have been notified of 
any address change was on May 6, 2003, at which time the 
veteran submitted a VA Form 22-1990 including his new 
address. Following this submission, the May 19, 2003 letter 
from the RO, which again requested additional information 
from the veteran, was sent to the updated address.  

Although the veteran argues that he notified the RO of his 
address change on multiple occasions prior to May 2003, this 
is simply not reflected in the record, which shows that the 
RO was not notified of any change of address until the 
veteran's May 6, 2003 fax.  The Board finds the veteran's 
statements to the contrary are insufficient to rebut the 
presumption of administrative regularity.  The Board 
therefore finds that the RO acted properly in sending the 
June 17, 2002 letter to the veteran's old address, which was 
the address of record at that time.  

Moreover, even if the June 17, 2002 letter was sent to the 
veteran's former address, the veteran has not denied timely 
receipt of the May 19, 2003 letter.  The May 2003 letter 
again requested the same information as the June 2002 letter 
and warned the veteran of the need to submit such before June 
17, 2003 - thus giving him nearly a month to submit the 
requested evidence.  While the veteran did submit the cost 
and location of his examinations before June 17, 2003, a 
letter authorizing release of grades to VA was not received 
until after the June 17 deadline, and a complete address of 
the testing facility has still not been submitted.  

Thus, it appears from the record that the veteran failed to 
timely notify VA of his change of address and failed to 
timely respond to two notices requesting additional evidence 
to support his claim.  Therefore, pursuant to 38 C.F.R. 
§ 21.1032, no benefits can be paid to the veteran by virtue 
of his May 2002 claim.

Since the information needed to substantiate the claim was 
not received until June 26, 2003, the date the grade release 
authorization was received, this could be considered the date 
of a new claim for Montgomery GI Bill benefits.  The 
regulations, however, provide that benefits cannot be paid 
for educational expenses incurred more than one year prior to 
submission of a claim.  See 38 C.F.R. § 21.7131 (2004).  
Since the veteran's certification examinations were taken 
between January 2001 and August 2001, the latest date of 
claim to be eligible for benefits would be in August 2002.  
Since the veteran's initial claim was not arguably perfected 
until June 2003, no benefits can be paid for this additional 
reason.

In short, the veteran failed to respond to the RO's June 17, 
2002 request that he provide additional evidence for over a 
year.  Thus, May 30, 2002 cannot be considered the date of 
claim.  Although some of the requested information was 
received after June 17, 2003, this cannot be used to start a 
new claim because Montgomery GI Bill benefits cannot be 
awarded more than one year retroactively from the date of 
claim.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to educational benefits under Chapter 30, Title 
38, United States Code, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


